                       IN THE UNITED STATES DISTRICT COURT
                    FOR TH EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION



HYSEN SHERIFI,
                Petitioner,
      v.                                                   Judgment in a 2255 Case
UNITED STATES OF AMERICA,
                Respondent.                                Criminal Case No. 5:09-CR-216-FL-2
                                                           Civil Case No. 5:16-CV-665-FL



Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of petitioner's motions to vacate, set aside, or correct sentence pursuant to 28 U.S.C.
§ 2255.


IT IS ORDERED AND ADJUDGED in accordance with the court's order entered this date, that
petitioner's motions to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255are granted.


This Judgment Filed and Entered on August 25, 2020, with service on:
 Helen Celeste Smith                                (via CM/ECF Notice of Electronic Filing)
 920 US Highway 64 #402
 Apex, NC 27523
 Dennis M. Duffy                                    (via CM/ECF Notice of Electronic Filing)
 United States Attorney's Office - EDNC
 150 Fayetteville Street, Suite 2100
 Raleigh, NC 27601




 August 25, 2020                                    PETER A. MOORE, JR., CLERK

                                                    by
                                                    Deputy Clerk




          Case 5:09-cr-00216-FL Document 2340 Filed 08/25/20 Page 1 of 1
